              Case 2:16-cv-00107-RSL Document 176
                                              177 Filed 04/20/21
                                                        04/21/21 Page 1 of 6




 1                                                                      The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

10   CITY OF SEATTLE,                                       No. 2:16-cv-00107-RSL
11                                        Plaintiff,        JOINT MOTION TO REVISE
                                                            SCHEDULING ORDER
12          v.
13   MONSANTO COMPANY, et al.,
14
                                       Defendants.
15

16          Plaintiff, the City of Seattle, and Defendants, Monsanto Company et al. (collectively, the

17   “Parties”) respectfully submit this joint motion to revise the scheduling order. The Parties are in

18   agreement that litigation delays stemming from the COVID-19 pandemic and scheduling

19   conflicts arising from an upcoming trial involving the same counsel in a related matter in state

20   court in Oregon make necessary a revised schedule for the completion of fact and expert

21   discovery, as well as the corresponding trial date. The Court last revised the scheduling order,

22   based on the Parties’ joint request, on August 3, 2020.

23          The parties respectfully ask that the Court enter the below scheduling order.

24

25

26


     JOINT MOTION TO REVISE SCHEDULING                                   KELLER ROH RBAC K            L.L.P.
     ORDER (2:16-cv-00107-RSL) - 1                                           1201 Third Av enue, Suite 3200
                                                                                Seattle, WA 98101-3052
                                                                            TELEPHONE: (206) 6 23-1900
                                                                                FACSIMILE: (206) 623-3384
                  Case 2:16-cv-00107-RSL Document 176
                                                  177 Filed 04/20/21
                                                            04/21/21 Page 2 of 6




 1

 2                                   Deadline                             Current        Parties’ Proposed
                                                                         Schedule        Amended Schedule
 3             Parties to complete document production in                5/14/2021           6/14/2021
               response to requests for production served as
 4             of March 19, 2021; amended pleadings filed
               Fact witness and Rule 30(b)(6) depositions                                       8/12/2021
 5
               complete; Written discovery complete
 6             Reports from expert witnesses under FRCP                  6/18/2021              9/16/2021
               26(a)(2) due
 7             Rebuttal expert witness reports due1                                            12/16/2021
               Expert discovery completed by                              9/3/2021             3/30/2022
 8
               Settlement conference held no later than                  10/1/2021             4/15/2022
 9             All dispositive motions must be filed by and              10/7/2021             4/22/2022
               noted on the motion calendar no later than the
10             fourth Friday thereafter (see LCR
               7(d)(3)). Daubert motions due (see LCR
11
               16(b)(4)).
12             All motions in limine must be filed by and                12/2/2021              6/3/2022
               noted on the motion calendar no earlier than
13             the second Friday thereafter. Replies will be
               accepted.
14             Deposition designations due.                                                     6/3/2022
15             Objections to deposition designations and                                        7/1/2022
               counter designations due
16             Agreed pretrial order due; Pretrial conference            1/28/2022              7/29/2022
               to be scheduled by the Court
17             Trial briefs, proposed voir dire questions,               2/11/2022              8/12/2022
18             proposed jury instructions, and trial exhibits
               due
19             Objections to trial exhibits due                                               8/19/2022
               Trial Date (parties do not agree on the likely             3/7/2022            9/12/2022
20             length of trial)                                                           [based on Court’s
21             Plaintiff’s estimate: 3 weeks                                                 availability]
               Defendants’ estimate: 8-12 weeks
22

23

24
     1
         The parties propose this delay in the otherwise expected exchange of expert reports because the same counsel and
25       law firms representing Plaintiff here, and the same counsel and law firms representing Defendants here, also
         represent parties in a similar action that is set for trial in Multnomah County, Oregon from October 4 – November
26       12, 2021.



     JOINT MOTION TO REVISE SCHEDULING                                                 KELLER ROH RBAC K            L.L.P.
     ORDER (2:16-cv-00107-RSL) - 2                                                         1201 Third Av enue, Suite 3200
                                                                                              Seattle, WA 98101-3052
                                                                                          TELEPHONE: (206) 6 23-1900
                                                                                              FACSIMILE: (206) 623-3384
             Case 2:16-cv-00107-RSL Document 176
                                             177 Filed 04/20/21
                                                       04/21/21 Page 3 of 6




 1   PRESENTED this 20th day of April 2021.

 2                                            KELLER ROHRBACK L.L.P.
 3                                               By: s/ Lynn L. Sarko
                                                 By: s/ Michael D. Woerner
 4                                               By: s/ Amy Williams-Derry
                                                 By: s/ Daniel P. Mensher
 5                                               By: s/Elizabeth A. Leland
                                                 By: s/ Alison S. Gaffney
 6                                               By: s/ Rachel E. Morowitz
                                                 By: s/ Adele A. Daniel
 7                                                  Lynn L. Sarko, WSBA 16569
                                                    Michael D. Woerner, WSBA #15452
 8                                                  Amy Williams-Derry, WSBA #28711
                                                    Daniel P. Mensher, WSBA #47719
 9                                                  Elizabeth A. Leland, WSBA #23433
                                                    Allison S. Gaffney, WSBA #45565
10                                                  Rachel E. Morowitz, WSBA #53371
                                                    Adele A. Daniel, WSBA #53315
11                                                  1201 Third Avenue, Suite 3200
                                                    Seattle, WA 98101
12                                                  Telephone: (206) 623-1900
                                                    Fax: (206) 623-3384
13                                                  Email: lsarko@kellerrohrback.com
                                                    Email: mwoerner@kellerrohrback.com
14                                                  Email: awilliams-derry@kellerrohrback.com
                                                    Email: dmensher@kellerrohrback.com
15                                                  Email: bleland@kellerrohrback.com
                                                    Email: agaffney@kellerrohrback.com
16                                                  Email: rmorowitz@kellerrohrback.com
                                                    Email: adaniel@kellerrohrback.com
17
                                              OFFICE OF THE CITY ATTORNEY
18
                                                 By: s/ Laura B. Wishik
19                                               By: s/ Peter S. Holmes
20                                               Peter S. Holmes, WSBA #15787
                                                 Laura B. Wishik, WSBA #16682
21                                               Office of the City Attorney
                                                 701 Fifth Avenue, Suite 2010
22                                               Seattle, WA 98104-7097
                                                 Phone: 206.684.8200
23                                               Email: Laura.Wishik@seattle.gov
24                                            Attorneys for Plaintiff City of Seattle
25

26


     JOINT MOTION TO REVISE SCHEDULING                               KELLER ROH RBAC K            L.L.P.
     ORDER (2:16-cv-00107-RSL) - 3                                       1201 Third Av enue, Suite 3200
                                                                            Seattle, WA 98101-3052
                                                                        TELEPHONE: (206) 6 23-1900
                                                                            FACSIMILE: (206) 623-3384
            Case 2:16-cv-00107-RSL Document 176
                                            177 Filed 04/20/21
                                                      04/21/21 Page 4 of 6




 1                                       SCHWABE WILLIAMSON & WYATT

 2                                         By: s/ Jennifer L. Campbell
                                           Jennifer L. Campbell, WSBA No. 31703
 3                                         Connie Sue M. Martin, WSBA No. 26525
 4                                         1420 5th Avenue, Suite 3400
                                           Seattle, WA 98101
 5                                         Phone: (206) 622-1711
                                           Email: jcampbell@schwabe.com
 6                                                 csmartin@schwabe.com
 7
                                         CAPES SOKOL
 8
                                           Adam E. Miller, Bar No. 40945
 9                                         (Admitted Pro Hac Vice)
                                           Lisa N. DeBord, Bar No. 61658
10                                         (Admitted Pro Hac Vice)
                                           8182 Maryland Avenue, Fifteenth Floor
11
                                           St. Louis, MO 63105
12                                         Phone: 314.721.7701
                                           Email: miller@capessokol.com
13                                                debord@capessokol.com

14                                       KING & SPALDING LLP
15                                         Donald F. Zimmer, CSBA No. 34371
16                                         (Admitted Pro Hac Vice)
                                           Nicholas D. Kayhan, CSBA No. 129878
17                                         (Admitted Pro Hac Vice)
                                           Megan Nishikawa, CSBA No. 271670
18                                         (Admitted Pro Hac Vice)
                                           101 Second Street, Suite 2300
19                                         San Francisco, CA 94105
20                                         Phone: (415) 318-1200
                                           Email: FZimmer@kslaw.com
21                                                NKayhan@kslaw.com
                                                  MNishikawa@kslaw.com
22
                                         LATHAM & WATKINS LLP
23

24                                         Robert M. Howard, CSBA No. 145870
                                           (Admitted Pro Hac Vice)
25                                         Kelly E. Richardson, CSBA No. 210511
                                           (Admitted Pro Hac Vice)
26


     JOINT MOTION TO REVISE SCHEDULING                     KELLER ROH RBAC K            L.L.P.
     ORDER (2:16-cv-00107-RSL) - 4                             1201 Third Av enue, Suite 3200
                                                                  Seattle, WA 98101-3052
                                                              TELEPHONE: (206) 6 23-1900
                                                                  FACSIMILE: (206) 623-3384
            Case 2:16-cv-00107-RSL Document 176
                                            177 Filed 04/20/21
                                                      04/21/21 Page 5 of 6




 1                                                  12670 High Bluff Drive
                                                    San Diego, California 92130
 2                                                  Phone: (858) 523-5400
                                                    Emails: robert.howard@lw.com
 3
                                                            kelly.richardson@lw.com
 4                                                          andrea.hogan@lw.com

 5                                              SHOOK HARDY & BACON LLP

 6                                                  Richard Campbell, Bar No. 663934
                                                    (Admitted Pro Hac Vice)
 7
                                                    125 Summer Street, Suite 1220
 8                                                  Boston, MA 02110
                                                    Phone: (617) 531-1671
 9                                                  Email: rcampbell@shb.com
10                                              SHOOK HARDY & BACON LLP
11
                                                    Thomas M. Goutman, Br No. 60236
12                                                  2001 Market Street, Suite 3000
                                                    Philadelphia, PA 19103
13                                                  Phone: (215) 575-3136
                                                    Email: tgoutman@shb.com
14

15                                              Attorneys for Defendants Monsanto Company,
                                                Solutia Inc., and Pharmacia LLC
16

17                                      [PROPOSED] ORDER

18         IT IS SO ORDERED. The Court enters the following scheduling order:
19                           Deadline                      Current     Parties’ Proposed
                                                          Schedule     Amended Schedule
20
          Parties to complete document production in      5/14/2021        6/14/2021
21        response to requests for production served as
          of March 19, 2021; amended pleadings filed
22        Fact witness and Rule 30(b)(6) depositions                          8/12/2021
          complete; Written discovery complete
23
          Reports from expert witnesses under FRCP        6/18/2021           9/16/2021
24        26(a)(2) due
          Rebuttal expert witness reports due                                12/16/2021
25        Expert discovery completed by                   9/3/2021           3/30/2022
          Settlement conference held no later than        10/1/2021          4/15/2022
26


     JOINT MOTION TO REVISE SCHEDULING                                KELLER ROH RBAC K           L.L.P.
     ORDER (2:16-cv-00107-RSL) - 5                                       1201 Third Av enue, Suite 3200
                                                                            Seattle, WA 98101-3052
                                                                        TELEPHONE: (206) 6 23-1900
                                                                            FACSIMILE: (206) 623-3384
                Case 2:16-cv-00107-RSL Document 176
                                                177 Filed 04/20/21
                                                          04/21/21 Page 6 of 6




 1                              Deadline                       Current     Parties’ Proposed
                                                              Schedule     Amended Schedule
 2
             All dispositive motions must be filed by and     10/7/2021        4/22/2022
 3           noted on the motion calendar no later than the
             fourth Friday thereafter (see LCR
 4           7(d)(3)). Daubert motions due (see LCR
             16(b)(4)).
 5
             All motions in limine must be filed by and       12/2/2021            6/3/2022
 6           noted on the motion calendar no earlier than
             the second Friday thereafter. Replies will be
 7           accepted.
             Deposition designations due.                                          6/3/2022
 8           Objections to deposition designations and                             7/1/2022
 9           counter designations due
             Agreed pretrial order due; Pretrial conference   1/28/2022           7/29/2022
10           to be scheduled by the Court
             Trial briefs, proposed voir dire questions,      2/11/2022           8/12/2022
11           proposed jury instructions, and trial exhibits
12           due
             Objections to trial exhibits due                                     8/19/2022
13           Trial Date (parties do not agree on the likely   3/7/2022            9/12/2022
             length of trial)
14
             Plaintiff’s estimate: 3 weeks
15
             Defendants’ estimate: 8-12 weeks
16

17
                    April 21, 2021
18   DATED:

19

20                                                        Robert S. Lasnik
                                                          United States District Court Judge
21

22
     4847-2002-3013, v. 1

23

24

25

26


     JOINT MOTION TO REVISE SCHEDULING                                    KELLER ROH RBAC K           L.L.P.
     ORDER (2:16-cv-00107-RSL) - 6                                           1201 Third Av enue, Suite 3200
                                                                                Seattle, WA 98101-3052
                                                                            TELEPHONE: (206) 6 23-1900
                                                                                FACSIMILE: (206) 623-3384
